DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 9 and 22-35 have been examined. 
Claims 18-21 have been withdrawn by the Applicant.
Claims 2-8, 10-17 are canceled by the Applicant.
Specification
The amendment filed on 09/23/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Newly added paragraph 0248-0249 discloses the process described in newly added Fig. 7. However, the original specification was not describe these limitation in a single embodiment. Applicant is trying to come up with a new embodiment by combining the different limitations from different embodiments such as 0126 and 0161. Further, applicant’s cited original specification paragraph 0161 does not disclose “UTMD, using LKI to establish Communication with CS”; “CS Receiving Transfer of User Information, over Established Communication USI from UTMD”, “CS Receiving from Biometric Capture Device of trusted touchpoint, Biometric Information (BTI) of UTMD”.
Applicant is required to cancel the new matter in the reply to this Office Action.
Response to Arguments
Applicant's arguments filed on 09/23/2021 have been fully considered. Applicant is of the opinion that amendments overcome the rejections. However, Examiner notes amendments raised new 112’s issues. (See the rejection below).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9 and 22-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recite “receiving from the biometric capture device of the touchpoint a biometric information of a user of the untrusted mobile device, in combination with receiving a wireless communication of the biographical information from the untrusted mobile device and associated with the wireless communication receiving a linking 
Specification discloses: Rather than generate and display the linking information 448B as a graphical element, the touchpoint 414B can carries it as a static printed image, e.g., an image of the barcode that can be imaged using an image capture device 440B. The linking information 448B in this embodiment represent a unique identifier that corresponds to the touchpoint 414B, such as a serial number, kiosk number, unique interne address, unique wireless network address, or the like. Accordingly, the mobile device 406B can establish communication with the touchpoint 414B (either directly or indirectly) in order to transfer mobile device 406B captured information to the touchpoint 414B, the front end system, or the central resource for merging with information collected or captured by the touchpoint 414B (original specification Paragraph 0161) but does not disclose the limitation above.
Claim 23 recites “receiving the linking information from the untrusted mobile device to merging the information from the untrusted mobile device and the biometric information into merged information” this limitation was not described in the specification. 
Specification discloses: Rather than generate and display the linking information 448B as a graphical element, the touchpoint 414B can carries it as a static printed 
Claims 1 and 23 recite “upon receiving via network, from the optical bar code scanner of the touchpoint, subsequent to communicating the unique identifier of the record to the untrusted mobile device a scan of a display, on a display of the untrusted mobile device, of a 2D bar code of the unique identifier of the record” this limitation was not described in the specification.
Specification discloses: In examples, the front end system 204 issues a unique identifier upon completion of merging information for a given record. Example unique identifiers include, but are not limited to, an electronic receipt with a barcode or other machine readable information, a record number to the individual, an electronic device associated with the individual (e.g., a smartphone), an account for the individual (e.g., an email account), combinations thereof, and so on. For example, the individual's smartphone receives an email with a barcode that when scanned by an optical scanner on an access control device opens the device to permit the individual to pass. The electronic receipt is usable by the system to retrieve at least a portion of the merged 
Claim 25 recites “the untrusted mobile device establishing, prior to the computer system receiving the wireless communication of the information, a communication with the touchpoint using the linking information; and the untrusted mobile device transferring the information to the touchpoint using the communication”. However, Specification does not describe this limitation. 
Specification discloses: Rather than generate and display the linking information 448B as a graphical element, the touchpoint 414B can carries it as a static printed image, e.g., an image of the barcode that can be imaged using an image capture device 440B. The linking information 448B in this embodiment represent a unique identifier that corresponds to the touchpoint 414B, such as a serial number, kiosk number, unique interne address, unique wireless network address, or the like. Accordingly, the mobile device 406B can establish communication with the touchpoint 414B (either directly or indirectly) in order to transfer mobile device 406B captured information to the touchpoint 414B, the front end system, or the central resource for merging with information collected or captured by the touchpoint 414B (original specification Paragraph 0161) but does not disclose the limitation above.
Claim 28 recites “in association with generating the unique identifier of the record, the computer system sending to the untrusted mobile device a barcode for display on the untrusted mobile device, the barcode being configured to be scannable by an electronic access control device and to cause, when scanned on the display of the untrusted mobile device by the electronic access control device, when in an 
Specification discloses: In examples, the front end system 204 issues a unique identifier upon completion of merging information for a given record. Example unique identifiers include, but are not limited to, an electronic receipt with a barcode or other machine readable information, a record number to the individual, an electronic device associated with the individual (e.g., a smartphone), an account for the individual (e.g., an email account), combinations thereof, and so on. For example, the individual's smartphone receives an email with a barcode that when scanned by an optical scanner on an access control device opens the device to permit the individual to pass. The electronic receipt is usable by the system to retrieve at least a portion of the merged information from the record. (See original specification 0126) but does not disclose the limitation above.
Claim 30 recites “perform the merging, upon receiving from the touchpoint, via the network, the biometric information from the biometric capture device of the touchpoint, the information from the untrusted mobile device, and linking information”. However, specification does not disclose this limitation.
Specification discloses: Rather than generate and display the linking information 448B as a graphical element, the touchpoint 414B can carries it as a static printed image, e.g., an image of the barcode that can be imaged using an image capture device 440B. The linking information 448B in this embodiment represent a unique identifier that corresponds to the touchpoint 414B, such as a serial number, kiosk number, unique interne address, unique wireless network address, or the like. Accordingly, the mobile 
Claim 34 recites “using the linking information, establishing a communication with the computing system; the computing system receiving over the established communication a transfer a user information from the untrusted mobile device”. However, specification does not describe this limitation.
Specification discloses: Rather than generate and display the linking information 448B as a graphical element, the touchpoint 414B can carries it as a static printed image, e.g., an image of the barcode that can be imaged using an image capture device 440B. The linking information 448B in this embodiment represent a unique identifier that corresponds to the touchpoint 414B, such as a serial number, kiosk number, unique interne address, unique wireless network address, or the like. Accordingly, the mobile device 406B can establish communication with the touchpoint 414B (either directly or indirectly) in order to transfer mobile device 406B captured information to the touchpoint 414B, the front end system, or the central resource for merging with information collected or captured by the touchpoint 414B (original specification Paragraph 0161) but does not disclose the limitation above.
Claims 22, 28, 29, 35 recite barcode scanned by the access device for release of the use. Claims 1, 23 and 34 recite barcode scanned by the scanner for retrieving the 
Specification discloses: Rather than generate and display the linking information 448B as a graphical element, the touchpoint 414B can carries it as a static printed image, e.g., an image of the barcode that can be imaged using an image capture device 440B. The linking information 448B in this embodiment represent a unique identifier that corresponds to the touchpoint 414B, such as a serial number, kiosk number, unique interne address, unique wireless network address, or the like. Accordingly, the mobile device 406B can establish communication with the touchpoint 414B (either directly or indirectly) in order to transfer mobile device 406B captured information to the touchpoint 414B, the front end system, or the central resource for merging with information collected or captured by the touchpoint 414B (original specification Paragraph 0161); In examples, the front end system 204 issues a unique identifier upon completion of merging information for a given record. Example unique identifiers include, but are not limited to, an electronic receipt with a barcode or other machine readable information, a record number to the individual, an electronic device associated with the individual (e.g., a smartphone), an account for the individual (e.g., an email account), combinations thereof, and so on. For example, the individual's smartphone receives an email with a barcode that when scanned by an optical scanner on an access control device opens the device to permit the individual to pass. The electronic receipt is usable by the system to retrieve at least a portion of the merged information from the record. (See original specification 0126). But does not teach barcode scanned for both release of the user and for retrieving the information.
Claims 9, 22, 24-33 and 35 are also rejected as each depends from claims 1, 23 and 34 respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 22-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the biographical information" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “instruction for the merging that include computer-readable instructions for a processor of the touchpoint to perform the merging” Claim 1 from which claim 9 depends from recite “computer readable instructions including instructions that cause the computer system to perform:…”. The touchpoint and computer system are two different computer and it is unclear to one of the ordinary skill which system include the non-transitory computer readable storage media. Claims 22, 30-33 are also unclear based on the same issue.
Claim 23 recite “communicating the unique identifier of the record…to the untrusted mobile device” claim further recite “subsequent to communicating the unique identifier of the record to the untrusted mobile device a scan of a display on a display of a 2D barcode of the unique identifier of the record”. It is unclear to one of the ordinary skill in art with respect to scanning on the display of the untrusted mobile device of a 2D barcode of the unique identifier without communicating the 2D barcode.
Claim 34 recites “the computing system communicating the electronic receipt to the untrusted mobile device; the computing system receiving, from a bar code optical scan of a display of the untrusted mobile device, a scan of a barcode of the electronic receipt”. It is unclear to one of the ordinary skill in art with respect to scanning on the display of the untrusted mobile device the barcode of the electronic receipt without communicating the barcode to untrusted mobile device.
Claim 34 recites “receiving, at a bar code scanner of an electronic access control gate, a bar code scan of the electronic receipt, from the display of the untrusted mobile device and, in response, the computing system controlling the electronic access control gate to be in a release position”. It is unclear to one of the ordinary skill in the art that the manner computing system controlling the electronic access control gate to be in release position without receiving any kind of data from the electronic access control gate. 
Claim 35 recites “merging and accessing records of information from an
Claims 9, 22, 24-33 and 35 are also rejected as each depends from claims 1, 23 and 34 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 22-35 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 20140100895) in view of Laracey (US 20120160912) and in further view of Sussman (US 20050167484)
With respect to claims 1, 9, 23, 27, 30-32 and 34, CHEN discloses: 
receiving from the device user credential information combination with receiving a wireless communication of the biographical information from the untrusted mobile device (See Fig 4D and Fig 9); 
merging the biographic information received from the untrusted mobile device and the credentials into a merged information (See Fig 9); 
generating a unique identifier of the record; storing the record in the memory of the computer system in a location in the memory corresponding to the unique identifier of the record (See Fig 8-9, paragraph 0038); 
communicating to the untrusted mobile device a barcode coding of the unique identifier of the record (See paragraph 0015); 
upon the computing system receiving from the optical barcode scanner of the touchpad subsequent to communicating  to the untrusted mobile device the barcode coding of the unique identifier of the record a scan of a 2D bar code of the unique identifier of the record on a display of the untrusted mobile device (See paragraph 0015-0017); 
locate the record in the memory of the computer system using the unique identifier of the record, from the scan of the 2D barcode of the unique identifier of the record on the display of the untrusted mobile device and retrieving from the computer system memory at least a portion of the merged information from the record (See Fig 8-9, paragraph 0015-0017).
CHEN does not explicitly disclose: associated with the wireless communication linking information from the untrusted mobile device, the linking information including the unique identifier that corresponds to the touchpoint of which the machine-readable static image is on the outer surface of the touchpoint; providing authentication credential to touchpoint. 
Laracey discloses: associated with the wireless communication linking information from the untrusted mobile device, the linking information including the unique identifier that corresponds to the touchpoint of which the machine-readable static image is on the outer surface of the touchpoint; providing authentication credential to the touchpoint (See paragraph 0021, 0023-0027). Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was filed to modify the CHEN reference with Laracey reference in order to confirm that the transaction can occur between devices. (See Laracey 0027).
CHEN in view of Laracey does not explicitly disclose authentication credentials are biometric information of the user. 
Sussman discloses: authentication credentials are biometric information of the user (See paragraph 0148-0155). Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was filed to modify the combination of CHEN and Laracey references with Sussman reference in order to provide strong authentication.

With respect to claims 22 and 28-29, CHEN in view of Laracey and in further view of Sussman discloses all the limitations as described above. CHEN further discloses: in association with generating the unique identifier of the record sending to the untrusted mobile device a communication that include a barcode for display on the untrusted mobile device (See paragraph 0015-0017). With respect to “the barcode being configured to be scannable by an electronic access control device and to cause, when scanned on the display of the untrusted mobile device by the electronic access control device, when in an access movement, a release of the user electronic access control device” these are nonfunctional descriptive material because it just describing the data i.e. barcode stored in the memory. The description of the data is not used to perform any of the method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claim 24, CHEN in view of Laracey and in further view of Sussman discloses all the limitations as described above. With respect to “the unique identifier corresponding to the touchpoint including a unique internet address of the touchpoint” this is nonfunctional descriptive material because it just describing the data i.e. unique identifier stored in the memory. The description of the data is not used to perform any of the method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claim 25, CHEN in view of Laracey and in further view of Sussman discloses all the limitations as described above. Laracey further discloses: the untrusted mobile device establishing, prior to the computer system receiving the wireless communication of the information, a communication with the touchpoint using the linking information; and the untrusted mobile device transferring the information to the touchpoint using the communication (See paragraph 0024).

With respect to claim 26, CHEN in view of Laracey and in further view of Sussman discloses all the limitations as described above. Laracey discloses: the untrusted mobile device displaying, on a display of the untrusted mobile device, form questions prior to a capturing by the untrusted mobile device of the linking information 

With respect to claim 33, CHEN in view of Laracey and in further view of Sussman discloses all the limitations as described above. Sussman further discloses: compare the information received from the untrusted mobile device with a reference biographic information, and upon a result of the compare indicating the information received from the untrusted mobile device does not match the reference biographic information, to issue a flag for a particular biometric procedure (See paragraph 0148-0155).

With respect to claim 34, CHEN in view of Laracey and in further view of Sussman discloses all the limitations as described above. CHEN further discloses: receiving, at a bar code scanner of an electronic access control gate, a bar code scan of the electronic receipt, from the display of the untrusted mobile device (See paragraph 0015-0017) with respect to “in response, the computing system controlling the electronic access control gate to be in a release position” these are intended use/functional language of the client device and data storage device and does not have patentable weight. According to MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.